Dear Mr. Palmisano:
You ask whether the St. Tammany Parish Mosquito Abatement District No. 2 may contribute greater than fifty percent of the total monthly health care premium on behalf of full-time employees of the District. Our response is governed by the provisions of R.S. 33:5151, stating:
  § 5151. Power to contract for group insurance; premiums
  A. Any municipality or political subdivision of the state may make contracts of insurance with any insurance company legally authorized to do business in this state insuring their employees and officials under policies of group insurance covering hospitalization, and retirement, for such employees and officials, and may agree to match the payments of the employees and officials for the premiums or charges for any such contracts payable out of the funds of such municipality or political subdivision, respectively.
  B. Nothing in this Section or in R.S. 42:851 shall be construed to limit the contribution of a local governmental subdivision toward the payment of premiums for accident and health protection for its employees or their dependents, or both. (Emphasis added).
The mosquito abatement district, as a political subdivision1
of the state, is included in R.S. 31:5151.
Thus, the St. Tammany Parish Mosquito Abatement District No. 2 may provide health insurance to its employees and may contribute up to 100% of the premium amount.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  December 13, 2001
1 R.S. 33:7721 provides:
§ 7721. Creation of districts as political subdivisions
The governing authority of any parish may by ordinance create mosquito abatement districts composed of any part or all of the territory lying wholly within the parish. Such districts shall be political and legal subdivisions of the state, with power to sue and be sued in their corporate names.